COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 TERESA CORRAL-LERMA,                          §

                  Appellant,                   §              No. 08-11-00134-CV

 v.                                            §                Appeal from the

 BORDER DEMOLITION &                           §               120th District Court
 ENVIRONMENTAL INC., as a
 corporation, RAUL SOLIS, individually,        §            of El Paso County, Texas
 and BONNIE SOLIS, individually,
                                               §                (TC# 2009-2631)
                  Appellees.
                                               §

                               SUPPLEMENTAL OPINION

       In our opinion dated May 13, 2015, we suggested a remittitur of $3,033.81 of the

attorney’s fees awarded to Appellees for pretrial and trial services.     We stated that if the

remittitur were filed by Appellees within fifteen days of the date of the opinion, we would

modify the judgment with respect to the attorney’s fees award and affirm as modified. See

Corral-Lerma v. Border Demolition & Envt’l, Inc., No. 08-11-00134-CV, 2015 WL 2265082, at

*9-*11 (Tex.App.--El Paso May 13, 2015, no pet. h.)(not yet published).

       The Court granted several motions for extension of time to accept remittitur and

suspended the remittitur deadline while we entertained motions for rehearing from both

Appellant and Appellees, which were denied.        Appellees ultimately timely accepted the
remittitur on August 18, 2015, and asked the Court to modify the trial court’s judgment

consistent with our opinion and judgment in this matter while reserving their right to appeal our

remittitur decision under Rose v. Doctors Hosp., 801 S.W.2d 841, 848 (Tex. 1990).

       Accordingly, we vacate our judgment, but not our opinion, dated May 13, 2015. We

reverse the judgment in part and remand Corral-Lerma’s trespass claim for trial. The remainder

of the trial court’s judgment is modified to reflect an award of $74,967.19 to Appellees for

attorney’s fees related to pre-trial and trial services. As modified, we affirm the remainder of the

trial court’s judgment. This Court’s opinion of May 13, 2015, otherwise remains in effect.

Appellees’ Motion to Clarify Judgment, Appellant’s Motion for Extension of Time to file a

Response to Appellees’ Motion to Clarify Judgment, and Appellant’s Motion for Extension of

Time to File a Response to Appellees’ Remittitur are denied.




                                              YVONNE T. RODRIGUEZ, Justice
September 2, 2015

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                                 2